DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with DAVID KENELALY on 9/6/2022.
The application has been amended as follows: 
Claims 7 and 8 have been canceled.
Allowable Subject Matter
Claims 1-6 are allowed.
Reasons for Allowances
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose or suggest a terminal-equipped electric wire manufacturing method comprising: an electric wire installation step of inserting a core-wire exposed part of a core wire of an electric wire at a terminal between inner wall surfaces of a pair of piece parts of a terminal fitting including a core-wire connection body formed of a bottom part and the piece parts protruding from both ends of the bottom part, the electric wire having a core-wire diameter smaller than an interval between the inner wall surfaces of the piece parts; a melting step of melting the core-wire exposed part and the core-wire connection body by emitting a laser beam to the core-wire exposed part and the core-wire connection body from a free end side of each piece part; and a fixation step of fixing the core-wire exposed part and the core-wire connection body melted by the laser beam, with the emission of the laser beam stopped, wherein at the electric wire installation step, the core-wire exposed part is inserted between the inner wall surfaces of the piece parts, disposed on a bottom part side compared to an end part of a holding part of the core-wire connection body on a laser beam irradiation side, and temporarily held to the core-wire connection body by the holding part, at the melting step, the laser beam is emitted to the core-wire exposed part and the holding part to melt the core-wire exposed part and the holding part, and at the fixation step, the core-wire exposed part and the holding part melted by the laser beam are fixed as required in combination with other limitations of this claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yamanashi et al. (US 20030054684), (US 7927127), (US 20150357725), (US 20150364838), (US 9601854), (US 20170179664), (US 10122108) and (US 20200028281), each discloses terminal-equipped electric wire similar to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached at 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HARSHAD C PATEL/Primary Examiner, Art Unit 2831